
	
		III
		109th CONGRESS
		2d Session
		S. RES. 479
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2006
			Mr. Menendez (for
			 himself, Mr. Lautenberg,
			 Mr. Feingold, Mrs. Boxer, Mr.
			 Kerry, Mr. Durbin,
			 Mr. Bingaman, Mr. Kennedy, Mr.
			 Inouye, and Mr. Dodd)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideas of a
		  National Child Care Worthy Wage Day.
	
	
		Whereas approximately 13,000,000 children are in
			 nonparental care during part or all of the day while their parents work;
		Whereas the early care and education industry employs more
			 than 2,000,000 workers;
		Whereas these workers indirectly add $580,000,000,000 to
			 the economy by enabling millions of parents to perform their own jobs;
		Whereas the average salary of early care and education
			 workers is $18,060 per year, and only 1/3 have health
			 insurance and even fewer have a pension plan;
		Whereas the quality of early care and education programs
			 is directly linked to the quality of early childhood educators;
		Whereas the turnover rate of early childhood program staff
			 is roughly 30 percent per year, and low wages and lack of benefits, among other
			 factors, make it difficult to retain high quality educators who have the
			 consistent, caring relationships with young children that are important to
			 children’s development;
		Whereas the compensation of early childhood program staff
			 should be commensurate with the importance of the job of helping the young
			 children of the Nation develop their social, emotional, physical, and
			 intellectual skills, and be ready for school;
		Whereas providing adequate compensation to early childhood
			 program staff should be a priority, and resources may be allocated to improve
			 the compensation of early childhood educators to ensure that quality care and
			 education are accessible for all families;
		Whereas additional training and education for the child
			 care workforce is critical to ensuring high-quality early learning
			 environments, and whereas child care workers should receive compensation
			 commensurate with such training and experience; and
		Whereas the Center for the Child Care Workforce, A Project
			 of the American Federation of Teachers Educational Foundation and other early
			 childhood organizations recognized May 1 as National Child Care Worthy Wage
			 Day: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May 1,
			 2006, as National Child Care Worthy Wage Day, and
			(2)calls on the
			 people of the United States to observe National Child Care Worthy Wage Day by
			 honoring early childhood care and education staff and programs in their
			 communities.
			
